Exhibit CERTIFICATION OF CHIEF EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Frank Jakubaitis, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that the Annual Report of WECOSIGN, INC. on Form 10-K for the fiscal year ended November 30, 2009 fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in such Form 10-K fairly presents in all material respects the financial condition and results of operations ofWECOSIGN, INC. February 28, 2010 By: /s/FRANK JAKUBAITIS Name: Frank Jakubaitis Title: Chief Executive Officer A signed original of this written statement required by Section906 has been provided to WECOSIGN, INC. and will be retained by WECOSIGN, INC. and furnished to the Securities and Exchange Commission or its staff upon request.
